HENRIOD, Justice.
Appeal from denial of a petition for writ of habeas corpus. Affirmed.
Appellant had been convicted at a jury trial for receiving stolen property. He urges that 1) The introduction of perjured testimony knowingly or recklessly by the prosecution violated his constitutional rights, 2) That absent such testimony there was no corroboration of the testimony of an accomplice, and that 3) His right of appeal constitutionally was denied him. The stolen property involved was a snowmobile.
The trial court made findings to the effect that point 1) above was without merit and that the evidence did not support it, with which we agree, and it would serve no useful purpose to canvass the confused record relating thereto.
As to 2) : This point is not subject to review in a habeas corpus proceeding, which cannot be employed as a substitute for a regular appeal, where an opportunity to raise the issue could have been *392pursued. Bryant v. Turner, 19 Utah 2d 284, 431 P.2d 121 (1967).
As to 3) : The only argument that needs treatment here is the urgence that a statement by appellant at the time he was sentenced that he wanted to appeal, without thereafter filing a notice of appeal with the court clerk within the time prescribed, was tantamount to a regular appeal, and satisfied the statute and rules pertaining thereto. We reject such a contention as being a stranger to orderly procedure and any reasonable interpretation of the right of appeal or its appurtenant rules and regulations.
CALLISTER, C. J, and TUCKETT. ELLETT and CROCKETT, JT., concur.